




--------------------------------------------------------------------------------



EXHIBIT 10.1






SEPARATION AND GENERAL RELEASE AGREEMENT


This Separation and General Release Agreement (this “Agreement”) is made by and
between EMCORE Corporation, a New Jersey corporation (“Employer”), and Jikun Kim
(“Employee”). The parties agree as follows:
RECITALS
A.
Employer and Employee have entered into that certain Employment Agreement
effective as of June 6, 2016 (the “Employment Agreement”).

B.
Employee has submitted to the Employer his resignation of employment with
Employer effective as of December 31, 2018, and Employee desires to make the
covenants, releases and agreements set forth in this Agreement, and Employer
desires to make the agreements set forth in this Agreement.

AGREEMENT
1.
Interpretation and Definitions. Capitalized terms not otherwise defined in this
Agreement will have the meanings assigned to them in the Employment Agreement.



2.
Termination of Employment and Other Positions. Employee’s employment with
Employer will terminate effective as of December 31, 2018 (or earlier upon the
death of Employee) (the “Separation Date”). Employee also hereby resigns,
effective as of the Separation Date, from his position as an officer of Employer
and, as applicable, as a director and officer of each of its subsidiaries and
affiliates. Employee hereby confirms that, effective as of the Separation Date,
Employee will no longer hold any position as an officer, director or employee of
or with Employer or any of its subsidiaries or affiliates, and hereby waives any
right or claim to reinstatement as an officer, director or employee with
Employer and each of its subsidiaries or affiliates. The period of Employee’s
employment with the Company from the execution of this Agreement through the
Separation Date is referred to herein as the “Continued Employment Period.”



3.
Continued Employment Period.



(a)
During the Continued Employment Period, the provisions of Article I of the
Employment Agreement remain in full force and effect. During the Continued
Employment Period, Employee shall assist Employer in the process of
transitioning the position of Chief Financial Officer of Employer to a successor
and shall consult with the Board of Directors of Employer and with any successor
Chief Financial Officer regarding such transition and any matters as Employer
may from time to time reasonably request.



(b)
During the Continued Employment Period, the provisions of Article II of the
Employment Agreement remain in full force and effect, except as otherwise
provided herein. Employee shall not be eligible to receive any new grants of
equity incentive awards by Employer and shall not be entitled to any bonus or
other cash incentive compensation except as otherwise expressly set forth in
Section 4 of this Agreement.

   
(c)
Following the date of execution of this Agreement, Employee shall have no rights
to resign employment for Good Reason or to receive any of the severance benefits
contained in Section 4.6 of the Employment Agreement. During the Continued
Employment Period, Employee’s employment may only be terminated by the Company
for Cause as a result of events or actions occurring after the date of this
Agreement or due to Employee’s death.






--------------------------------------------------------------------------------







4.
Cash and Other Severance Payments to Employee. As consideration for the
covenants, releases and agreements made by Employee herein, subject to the terms
of this Agreement and notwithstanding any contradictory or inconsistent terms of
the Employment Agreement, Employer will pay Employee the following severance
benefits:



(a)
Payment of any accrued and unpaid portion of Employee’s Base Salary payable to
Employee through the Separation Date;



(b)
Continuation of Base Salary for a period of two (2) months following the
Separation Date, with such continued Base Salary to be paid in accordance with
regular payroll practices of Employer; and



(c)
In lieu of any payment of any cash bonus payable to Employee under the Company’s
Fiscal Year 2018 Bonus Plan (the “2018 Bonus Plan”), an amount equal to $22,875,
which payment shall be made at the time such bonuses under the 2018 Bonus Plan
are otherwise paid to the Company’s employees in accordance with the Company’s
normal practices (but no later than March 15, 2019).



5.
Treatment of Outstanding Equity Awards. Employee acknowledges and agrees that
all outstanding equity grants of the Employer held by the Employee that remain
unvested as of the Separation Date shall be cancelled and terminated as of the
Separation Date without any payment being made therefor.



6.
Release by Employee.



(a)
Except for those obligations of Employer created by or arising out of this
Agreement, Employee hereby acknowledges full and complete satisfaction of and
releases and discharges and covenants not to sue Employer and each of its
affiliated entities, and each of their directors, managers, officers, members,
shareholders, representatives, assignees, and successors, past and present
(collectively, “Releasees”), from and with respect to any and all claims, wages,
agreements, obligations, demands and causes of action, known or unknown,
suspected or unsuspected, by Employee arising out of or in any way connected
with Employee’s employment relationship with Employer, or Employee’s separation
from employment with Employer, or any other transactions, occurrences, losses,
damages or injuries, known or unknown, suspected or unsuspected, resulting from
any act or omission by or on the part of any of the Releasees, committed or
omitted prior to the date that Employee signs this Agreement, whether based on
contract, tort, or any federal, foreign, state or local common law, regulation,
constitution or statute (including but not limited to the various
non-discrimination statutes under federal and applicable state law)
(collectively, “Claims”); provided, however, that the following obligations of
Employer to Employee shall not be considered Claims subject to the releases set
forth herein: (i) any right to a defense and/or indemnification that Employee
may have under California Labor Code section 2802, under the Employment
Agreement or under Employer’s charter or by-laws, or any defense and
indemnification policy or agreement covering Employee, (ii) any vested benefits
payable under, and pursuant to the terms of, any retirement plan (excluding any
severance benefits) covering Employee, and (iii) any claims that cannot be
released as a matter of applicable law. Employee agrees to withdraw with
prejudice all complaints or charges, if any, that Employee has filed against any
of the Releasees in any court, agency, or other forum with regard to any Claims.



(b)
This Agreement is intended to be effective as a bar to all Claims. Accordingly,
Employee hereby expressly waives any rights and benefits related thereto
conferred by any rule of law or any legal decision, including under Section 1542
of the California Civil Code, which provides:



“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”







--------------------------------------------------------------------------------





In furtherance of this intention, Employee hereby expressly consents that this
Agreement will be given full force and effect according to each and all of its
express terms and provisions, including those related to unknown and unsuspected
Claims. Employee understands and hereby acknowledges the significance and
consequences of such release and waiver.
 
(c)
Employee represents that, as of the date hereof, Employee has not filed any
lawsuits, charges, complaints, petitions, claims or other accusatory pleadings
against any of the Releasees in any court or with any governmental agency.
Employee agrees that, to the fullest extent permitted by law, he will not
prosecute, nor allow to be prosecuted on his behalf, in any state or federal
administrative agency, or in any state or federal court, any claim or demand of
any type related to the matters released above. Employee warrants that there has
been no assignment or other transfer of any interest in any claim within the
scope of the release of claims herein, and Employee agrees to defend, indemnify
and hold the Releasees harmless from any claims, liabilities, demands, damages,
costs, expenses and attorneys’ fees incurred as a result of any person asserting
any such assignment or transfer of any rights or claims under such assignment or
transfer.



(d)
Notwithstanding anything to the contrary herein, the release contained in this
Section 6 does not prohibit Employee from filing a charge with the Equal
Employment Opportunity Commission (the “EEOC”) or the California Department of
Fair Employment and Housing (“DFEH”) or participating in an EEOC or DFEH
investigation. Employee does agree to waive his right to receive any monetary or
other recovery should any claim be pursued with the EEOC, DFEH, or any other
federal, state or local administrative agency on his behalf arising out of or
related to his employment with and/or separation from Employer or any other
Releasee. In addition, nothing in this Agreement prohibits Employee from
reporting possible violations of federal law or regulation to any governmental
agency or entity, making other disclosures that are protected under the
whistleblower provisions of federal law or regulation or accepting a
whistleblower award under the whistleblower provisions of federal law or
regulation. Employee does not need any prior authorization to make any such
reports or disclosures, is not required to notify the Company of such reports or
disclosures and is not releasing any Claims related to the right to make such
disclosures or to accept such award.



7.
ADEA. Employee expressly acknowledges and agrees that, among the Claims Employee
is releasing are any and all rights or claims that Employee may have arising
under the Age Discrimination in Employment Act of 1967, as amended (the “ADEA”),
which have arisen on or before the date of execution of this Agreement. Because
the ADEA contains special provisions affecting the release of ADEA
claims, Employee also expressly acknowledges and agrees that:



(a)
In return for this Agreement, Employee will receive consideration beyond that
which Employee was already entitled to receive before entering into this
Agreement.



(b)
Employee was orally advised by Employer and is hereby advised in writing to
consult with an attorney before signing this Agreement.



(c)
Employee has voluntarily chosen to enter into this Agreement and has not been
forced or pressured in any way to sign it.



(d)
Employee was given a copy of this Agreement on or before December 4, 2018, and
informed that Employee had 21 days within which to consider the Agreement.



(e)
Employee was informed that Employee has seven (7) days following the date of
execution of the Agreement in which to revoke in writing this Agreement,
understanding that this Agreement will not be effective or enforceable until
this seven-day revocation period has expired. Any such revocation must be
delivered to Employer to the attention of Jeffrey Rittichier on or before the
seventh day after Employee signs this Agreement.








--------------------------------------------------------------------------------





(f)
Nothing in this Agreement prevents or precludes Employee from challenging or
seeking a determination in good faith of the validity of this Agreement under
the ADEA, nor does it impose any condition precedent, penalties, or costs from
doing so, unless specifically authorized under federal law.



8.
Confidentiality Agreement and Restrictive Covenants. Employee hereby
acknowledges and agrees that the Confidential Information & Invention Assignment
Agreement that Employee previously executed and delivered to Employer, together
with all of the restrictive covenants set forth in the Employment Agreement,
shall continue in effect in accordance with their terms during the Continued
Employment Period and at all times following the Separation Date. Nothing in
this Agreement shall be deemed to modify or affect in any manner any of the
Employee’s duties or obligations set forth therein.



9.
Rights to Benefits. Employee acknowledges and agrees that if Employee breaches
any of the restrictive covenants in the Employment Agreement or any of the
provisions of Section 8 of this Agreement at any time, from and after the date
of such breach and not in any way in limitation of any right or remedy otherwise
available to Employer, Employee will no longer be entitled to, and Employer will
no longer be obligated to pay, any remaining unpaid portion of the benefits set
forth in Section 4 of this Agreement. In addition, Employee agrees that
Employee’s receipt of the severance benefits set forth in Section 4 of this
Agreement (other than paragraph (a) thereof) is conditioned upon and subject to
(a) Employee not voluntarily resigning from the Company prior to the Separation
Date or being involuntarily terminated by the Company for Cause as a result of
events or actions occurring after the date of this Agreement prior to the
Separation Date, and (b) except in the case of Employee’s death, Employee’s
execution of a General Release Agreement in the form attached as Exhibit A to
this Agreement (the “Release”) upon or following the Separation Date, Employee’s
delivery of such executed Release to Employer no later than twenty-one (21) days
following the Separation Date, and Employee not revoking such Release pursuant
to any revocation rights afforded by applicable law.



10.
No Further Compensation; Return of Property.



(a)
Employee acknowledges and agrees that, except for the benefits specified in this
Agreement, all benefits and perquisites of employment will cease as of the
Separation Date and Employee will not receive any further salary, bonuses,
vacation, vesting of benefits, or other forms of compensation after the
Separation Date from Employer or any of its affiliates. For the avoidance of
doubt, Employee understands that all voluntary payroll deductions, including but
not limited to the Company’s 401(k) plan, employee stock purchase plan and life
insurance programs and plans, will cease effective on the Separation Date.



(b)
Promptly following the Separation Date, Employee shall return to the Company all
property, of any nature whatsoever, that Employee may have received from the
Company for use during his employment and all physical embodiments of the
Confidential Information (as defined in the Confidential Information & Invention
Assignment Agreement) (regardless of form or medium) in the possession of or
under the control of Employee.



11.
Nondisparagement. Employee agrees not to make any oral or written statement, or
take any other action (directly or indirectly), that disparages, criticizes, or
damages the reputations of Employer or its officers, directors, agents or
employees, activities or services; or impairs the normal operations of Employer;
provided, however, that nothing in this Agreement shall prohibit Employee from
providing truthful information or testimony in response to any court order,
subpoena, or government investigation. Employer agrees to instruct its officers
and directors not to make any oral or written statement, or take any other
action (directly or indirectly), that disparages, criticizes, or damages the
reputation of Employee; provided, however, that nothing in this Agreement shall
prohibit Employer from providing truthful information or testimony in response
to any court order, subpoena, or government investigation.








--------------------------------------------------------------------------------





12.
Tax Withholding. Employer may withhold (or cause there to be withheld, as the
case may be) from any amounts otherwise due or payable under or pursuant to this
Agreement such federal, state and local income, employment, or other taxes as
may be required to be withheld pursuant to any applicable law or regulation.



13.
Entire Agreement. This Agreement constitutes the entire agreement between
Employer and Employee with respect to the subject matter hereof and merges and
supersedes any and all prior discussions, negotiations, agreements or
understandings between Employee and Employer with respect to the subject matter
hereof, whether oral or written. Without limiting the generality of the
foregoing and except as otherwise provided herein, Employee has no further
rights, and Employer has no further obligation, under the Employment Agreement,
except that Article III and Article V of the Employment Agreement shall remain
in effect.



14.
Miscellaneous. Sections 6.1-6.10, 6.12, 6.13, 6.15, 6.17, 6.18 and 6.19 of the
Employment Agreement are incorporated by reference herein and all references to
“this Agreement” or “this Employment Agreement” in such provisions shall be
deemed to apply to this Agreement.



(Signature page follows)





--------------------------------------------------------------------------------





Employee represents and warrants that Employee has read this Agreement and
understands and acknowledges the significance and consequence of it and executes
it voluntarily with full understanding of its consequences.


EXECUTED on December 4, 2018.
EMPLOYEE:        JIKUN KIM                EMPLOYER:    EMCORE
                                                CORPORATION


Printed Name:        Jikun Kim                Name:     Jeffrey
Rittichier                
Signature:        /s/ Jikun Kim                Signature: /s/ Jeffrey
Rittichier                
Title: Chief Executive Officer                





--------------------------------------------------------------------------------





Exhibit A
General Release Agreement
1.
Release by Employee.



(a)
Except for those obligations of EMCORE Corporation, a New Jersey corporation
(“Employer”) created by or arising out of this General Release Agreement (this
“Release”) and the Separation and General Release Agreement entered into between
Employer and Jikun Kim (“Employee”) on December 4, 2018 (the “Separation
Agreement”), Employee hereby acknowledges full and complete satisfaction of and
releases and discharges and covenants not to sue Employer and each of its
affiliated entities, and each of their directors, managers, officers, members,
shareholders, representatives, assignees, and successors, past and present
(collectively, “Releasees”), from and with respect to any and all claims, wages,
agreements, obligations, demands and causes of action, known or unknown,
suspected or unsuspected, by Employee arising out of or in any way connected
with Employee’s employment relationship with Employer, or Employee’s separation
from employment with Employer, or any other transactions, occurrences, losses,
damages or injuries, known or unknown, suspected or unsuspected, resulting from
any act or omission by or on the part of any of the Releasees, committed or
omitted prior to the date that Employee signs this Release, whether based on
contract, tort, or any federal, foreign, state or local common law, regulation,
constitution or statute (including but not limited to the various
non-discrimination statutes under federal and applicable state law)
(collectively, “Claims”); provided, however, that the following obligations of
Employer to Employee shall not be considered Claims subject to the releases set
forth herein: (i) any right to a defense and/or indemnification that Employee
may have under California Labor Code section 2802, under the Employment
Agreement or under Employer’s charter or by-laws, or any defense and
indemnification policy or agreement covering Employee, (ii) any vested benefits
payable under, and pursuant to the terms of, any retirement plan (excluding any
severance benefits) covering Employee, and (iii) any claims that cannot be
released as a matter of applicable law. Employee agrees to withdraw with
prejudice all complaints or charges, if any, that Employee has filed against any
of the Releasees in any court, agency, or other forum with regard to any Claims.



(b)
This Release is intended to be effective as a bar to all Claims. Accordingly,
Employee hereby expressly waives any rights and benefits related thereto
conferred by any rule of law or any legal decision, including under Section 1542
of the California Civil Code, which provides:



“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”


In furtherance of this intention, Employee hereby expressly consents that this
Release will be given full force and effect according to each and all of its
express terms and provisions, including those related to unknown and unsuspected
Claims. Employee understands and hereby acknowledges the significance and
consequences of such release and waiver.
 
(c)
Employee represents that, as of the date hereof, Employee has not filed any
lawsuits, charges, complaints, petitions, claims or other accusatory pleadings
against any of the Releasees in any court or with any governmental agency.
Employee agrees that, to the fullest extent permitted by law, he will not
prosecute, nor allow to be prosecuted on his behalf, in any state or federal
administrative agency, or in any state or federal court, any claim or demand of
any type related to the matters released above. Employee warrants that there has
been no assignment or other transfer of any interest in any claim within the
scope of the release of claims herein, and Employee agrees to defend, indemnify
and hold the Releasees harmless from any claims, liabilities, demands, damages,
costs, expenses and attorneys’ fees incurred as a result of any person asserting
any such assignment or transfer of any rights or claims under such assignment or
transfer.






--------------------------------------------------------------------------------







(d)
Notwithstanding anything to the contrary herein, the release contained in this
Section 1 does not prohibit Employee from filing a charge with the Equal
Employment Opportunity Commission (the “EEOC”) or the California Department of
Fair Employment and Housing (“DFEH”) or participating in an EEOC or DFEH
investigation. Employee does agree to waive his right to receive any monetary or
other recovery should any claim be pursued with the EEOC, DFEH, or any other
federal, state or local administrative agency on his behalf arising out of or
related to his employment with and/or separation from Employer or any other
Releasee. In addition, nothing in this Release or the Separation Agreement
prohibits Employee from reporting possible violations of federal law or
regulation to any governmental agency or entity, making other disclosures that
are protected under the whistleblower provisions of federal law or regulation or
accepting a whistleblower award under the whistleblower provisions of federal
law or regulation. Employee does not need any prior authorization to make any
such reports or disclosures, is not required to notify the Company of such
reports or disclosures and is not releasing any Claims related to the right to
make such disclosures or to accept such award.



2.
ADEA. Employee expressly acknowledges and agrees that, among the Claims Employee
is releasing are any and all rights or claims that Employee may have arising
under the Age Discrimination in Employment Act of 1967, as amended (the “ADEA”),
which have arisen on or before the date of execution of this Release. Because
the ADEA contains special provisions affecting the release of ADEA
claims, Employee also expressly acknowledges and agrees that:



(a)
In return for this Release, Employee will receive consideration under the
Separation Agreement beyond that which Employee was already entitled to receive
before entering into this Release.



(b)
Employee was orally advised by Employer and is hereby advised in writing to
consult with an attorney before signing this Release.



(c)
Employee has voluntarily chosen to enter into this Release and has not been
forced or pressured in any way to sign it.



(d)
Employee was given a copy of this Release on or before December 4, 2018, and
informed that Employee had 21 days within which to consider the Release.



(e)
Employee was informed that Employee has seven (7) days following the date of
execution of this Release in which to revoke in writing this Release,
understanding that this Release will not be effective or enforceable until this
seven-day revocation period has expired. Any such revocation must be delivered
to Employer to the attention of Jeffrey Rittichier on or before the seventh day
after Employee signs this Release.



(f)    Nothing in this Release prevents or precludes Employee from challenging
or seeking a determination in good faith of the validity of this Release under
the ADEA, nor does it impose any condition precedent, penalties, or costs from
doing so, unless specifically authorized under federal law.
3.
Miscellaneous. This Release shall be governed by and construed in accordance
with the internal laws of the State of California. In the event of any action
with respect to a controversy, claim or dispute involving this Release, the
substantially prevailing party shall be entitled to reimbursement of such
party’s reasonable attorney’s fees and costs (including, but not limited to,
expert fees) in connection with such action from the other party. This Release
may be executed in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. A facsimile or other electronic signature shall be deemed an
original. Each and all of the various rights, powers and remedies of the parties
hereto will be considered to be cumulative with and in addition to any other
rights, powers and remedies which such parties may have at law or in equity in
the event of the breach of any of the terms of this Release. The exercise or
partial exercise of any right, power or remedy will neither constitute the
exclusive election thereof nor the waiver of any other right, power or remedy
available to such party. This Release, together with the






--------------------------------------------------------------------------------





Separation Agreement, is the complete and exclusive statement of agreement and
understanding of the parties with respect to matters herein and replaces and
supersedes all prior written or oral agreements or understandings by and between
the parties with respect to the matters covered by it. This Release can only be
changed, modified, or waived pursuant to a written instrument duly executed by
both of Employer and Employee. If one or more of the provisions of this Release
should, for any reason, be held to be invalid or unenforceable in any respect,
such invalidity or unenforceability shall not affect any other provisions of
this Release. The titles and subtitles used in this Release are used for
convenience only and are not to be considered in construing or interpreting this
Release.


Employee represents and warrants that Employee has read this Release and
understands and acknowledges the significance and consequence of it and executes
it voluntarily with full understanding of its consequences.


EXECUTED on ______________________.
EMPLOYEE:        JIKUN KIM                EMPLOYER:    EMCORE
                                                CORPORATION


Printed Name:                            Name:                     
Signature:                            Signature:                 
Title:                     





